Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of Applicant's claim for priority under 35 U.S.C. §119(e) with reference to Application Number: 62/810,259 filed on 02/25/2019.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Shin (U.S. Publication 2018/0036534 hereinafter Shin) in view of Ziv (U.S. Publication 2019/0001131 herein after Ziv) and Grey et al. (U.S. Patent 6,228,103 hereinafter Grey).
Regarding claim 1, Shin discloses a method of treating nausea ([0050]: treat nausea due to motion sickness or morning sickness by transmitting low frequency to median nerve of the wrist), the method comprising: monitoring one or more physiological parameters of a user ([0046]: measure biometric information of the user such as blood pressure, pulse rate, and body temperature; [0090]: continuously monitoring the health condition of the user) via a wearable device (Fig. 1, [0044]: wearable device 100; [0046]: measuring unit 122 is provided inside the main body 110 of the wearable device 100 to measure biometric information of the stimulating a region of the user's wrist ([0050]: low frequency transmitted to the median nerve of the wrist stimulates the median nerve).
Shin does not explicitly disclose stimulating a region of the user's wrist about a P6 point for a predetermined time based at least in part on the one or more physiological parameters; and after the predetermined time, ceasing stimulating the region the user's wrist.
However, Ziv also disclosed similar method of continuous monitoring physically parameters of a user via a wearable device (Fig. 4c, [0006]: a wearable medical device that provide continuous monitoring and stimulation in a single device; [0091]: heart parameters such as heart rate and heart rate variability are obtained) and stimulate median nerve on a wrist of the user ([0094]: applying stimulation signal at the median nerve in the left wrist) and also teaches stimulating a region of the user's wrist for a predetermined time based at least in part on the one or more physiological parameters ([0092]: electrical stimulation parameters such as current intensity, during and frequency are determined based on the obtained values of the monitored heart parameters); and after the predetermined time, ceasing stimulating the region the user's wrist ([0092]: based on the obtained physiological parameter the stimulation is set for a certain duration- as such after the time of the duration is up, then the stimulation will be ceased).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the invention to have modified Shin’s method so that based at least in part on the one or more physiological parameters stimulating a region of the user's wrist about a P6 point for a predetermined time; and after the predetermined time, ceasing stimulating the 
In addition, Shin discloses stimulating the median nerve on the wrist of the wear but does not explicitly disclose stimulate a region of the user’s wrist about a P6 point.
However, Grey discloses alleviating nausea and vomiting by stimulating the median nerve at the ventral side of the wrist (Col. 3 Lns. 4-6) and also teaches specifically stimulating the median nerve and collateral to the P6 acupuncture point (Col. 3 Lns. 16-19).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the invention to have modified Shin’s method for stimulating a region of the user’s wrist about a P6 point, as taught by Grey, as an art-recognized known stimulation point for treating nausea.
Regarding claim 2, Shin as modified, discloses the method of Claim 1, wherein stimulating the region comprises delivering energy (Fig. 3, [0050]: electrode unit 150 of the wearable device 100 and the first and second electrode unit 152 and 154, respectively, contact  and stimulating the median nerve) to the region via the wearable device (Fig. 3, [0044]: wearable device 100).
Regarding claim 3, Shin as modified discloses the method of Claim 1.
Shin as modified does not disclose mechanically stimulating the region.
However, Grey teaches stimulating the region comprises mechanically stimulating (Figs. 2 and 3, Col. 4, Lns. 15-18: pressure provided by the nodule into the skin is automatically increased and decreased via the cam and motor operation) the region (Col. 3 Ln. 65 to Col. 4 Ln. 1: nodule is placed over the P6 point).

Regarding claim 4, Shin as modified, discloses the method of Claim 1, wherein stimulating the region comprises applying vibrational energy (Shin’s [0047]: oscillates an electromagnetic pulse) to the region (Shin’s [0050]: median nerve on the wrist; Grey’s Col. 3 Lns. 16-19: median nerve specifically P6 point on the wrist).
Regarding claim 6, Shin as modified discloses the method of Claim 1, further comprising, based on the one or more physiological parameters ([0081]: pulse biometric information), providing an indication ([0081]: output warning message from the main speaker of the output unit 125), via the wearable device (Fig. 11, [0081]: via the main speaker of the output unit 125 of the wearable device 100), to the user to modify the user's behavior ([0081]: the warning message of biometric information outside of safe range would change the user’s behavior).
Regarding claim 7, Shin as modified, discloses the method of Claim 6, wherein modification of the user's behavior comprises listening to a specified sound (Shin’s [0079]:the output unit 125 may include a main speaker (not illustrated); [0081]: warning of health information data/pulse biometric is out of the safe range to the main speaker to the user)
Regarding claim 8, Shin as modified, discloses the method of Claim 1, wherein stimulating the region comprises stimulating the region in accordance with a waveform characterized by a frequency, intensity, and duration (Ziv’s [0092]: as already modified by Ziv 
Regarding claim 9, Shin as modified, discloses the method of Claim 8, wherein one or more of frequency, intensity, and duration are dynamically modified based on the one or more user parameters (Ziv’s [0092]: based on the obtained values of the monitored heart parameters)
Regarding claim 10, Shin as modified, discloses the method of Claim 1, further comprising transmitting, via the wearable device, information regarding the treatment (limitation “information regarding the treatment” is being broadly interpreted as any physiological parameters that used to treat nausea, Shin’s Fig. 9, [0084] and [0085]: health information data including pulse biometric data) to one or more remote computing devices (Shin’s Fig. 9, [0084]-[0085]: first terminal 200 and second terminal 300, both of which could be smart phones).
Regarding claim 11, Shin as modified, discloses the method of Claim 1, wherein monitoring one or more physiological parameters comprises sensing the user's heart rate (Shin’s [0084]: pulse biometric information include the user’s heart rate).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Shin, Ziv and Grey as applied to claim 1 above, and further in view of Spring et al (U.S. Publication 2020/0222279 hereinafter Spring).
Regarding claim 5, Shin discloses the method of Claim 1.

However, Spring disclose treating nausea, retching and vomiting (Fig. 1A, [0014]) by stimulating the median nerve in the user wrist at P6 point ([0014]) and also teaches applying electrical energy to the region ([0014] and [0015]: providing nausea relief via electrical stimulation on the median nerve).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filling date of the invention to have modified Shin’s method for stimulating the region comprises applying electrical energy to the region, as taught by Spring, as a known alternative method of the stimulating median nerve for nausea relief.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Shin, Ziv and Grey as applied to claim 1 above, and further in view of George et al (U.S. Publication 2020/0121544 hereinafter George).
 Regarding claim 12, Shin as modified, discloses the method of Claim 1.
Shin as modified, silent about wherein monitoring one or more physiological parameters comprises receiving input from the user regarding user symptoms.
However, George discloses method for treating nausea, morning sickness, and dizziness ([0093]) and also teaches monitoring one or more physiological parameters comprises receiving input from the user regarding user symptoms ([0111]: the user can indicate symptom such as a rapid onset of nausea is occurring) and based on the reported symptom, updated treatment parameters are issued ([0111]). It is noted that Shin already disclosed an 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to have modified Shin’s method for receiving input from the user regarding user symptoms, as taught by George, as a known configuration of taking in consideration of physiological parameters by the user for treating nausea; this also provide benefit of more accurate treatments since the user’s actually rate their symptom.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shin in view of Ziv. 
Regarding claim 13, Shin discloses a method of treating nausea ([0050]: treat nausea due to motion sickness or morning sickness by transmitting low frequency to median nerve of the wrist), the method comprising: monitoring one or more physiological parameters of a user ([0046]: measure biometric information of the user such as blood pressure, pulse rate, and body temperature; [0090]: continuously monitoring the health condition of the user) via a wearable device (Fig. 1, [0044]: wearable device 100; [0046]: measuring unit 122 is provided inside the main body 110 of the wearable device 100 to measure biometric information of the user); stimulating the median nerve ([0050]: low frequency transmitted to the median nerve of the wrist stimulates the median nerve).

However, Ziv also disclosed similar method of continuous monitoring physically parameters of a user via a wearable device (Fig. 4c, [0006]: a wearable medical device that provide continuous monitoring and stimulation in a single device; [0091]: heart parameters such as heart rate and heart rate variability are obtained) and stimulate median nerve on a wrist of the user ([0094]: applying stimulation signal at the median nerve in the left wrist) and also teaches stimulating the median nerve ([0094] and [0095]: stimulating the median nerve in the left wrist) for a predetermined time based at least in part on the one or more physiological parameters ([0092]: electrical stimulation parameters such as current intensity, during and frequency are determined based on the obtained values of the monitored heart parameters); and after the predetermined time, ceasing stimulating the median nerve ([0092]: based on the obtained physiological parameter the stimulation is set for a certain duration- as such after the time of the duration is up, then the stimulation will be ceased).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the invention to have modified Shin’s method so that based at least in part on the one or more physiological parameters stimulating the median nerve; after the predetermined time, ceasing stimulating the median nerve, as taught by Ziv, for the benefit of more effective stimulating the median nerve to release the symptom based on the measured physiological parameters.
the method of Claim 13, wherein monitoring one or more physiological parameters comprises sensing, via the wearable device, the user's heart rate (Shin’s [0084]: pulse biometric information include the user’s heart rate).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Shin and Ziv as applied to claim 13 above, and further in view of George.
 Regarding claim 15, Shin as modified, discloses the method of Claim 13.
Shin as modified, silent about wherein monitoring one or more physiological parameters comprises receiving input from the user regarding user symptoms.
However, George discloses method for treating nausea, morning sickness, and dizziness ([0093]) and also teaches monitoring one or more physiological parameters comprises receiving input from the user regarding user symptoms ([0111]: the user can indicate symptom such as a rapid onset of nausea is occurring) and based on the reported symptom, updated treatment parameters are issued ([0111]). It is noted that Shin already disclosed an input unit that could be touch screen to receive various control signals for controlling the stimulation generation ([0078]) and physiological parameters are outputted to a second terminal which can be a smart phone to notify the physiological parameters to a doctor (Shin’s [0085]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to have modified Shin’s method for receiving input from the user regarding user symptoms, as taught by George, as a known configuration of taking in . 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Shin and Ziv as applied to claim 13 above, and further in view of Grey.
Regarding claim 16, Shin as modified discloses the method of Claim 13.
Shin as modified does not disclose mechanically stimulating median nerve via the wearable device.
However, Grey teaches stimulating the region comprises mechanically stimulating (Figs. 2 and 3, Col. 4, Lns. 15-18: pressure provided by the nodule into the skin is automatically increased and decreased via the cam and motor operation) the median nerve via the wearable device (Col. 3 Lns. 16-17: when placed on the wrist, the nodule will stimulate the median nerve).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to have modified Shin’s method to mechanically stimulating the median nerve via the wearable device, as taught by Grey, as a known alternative mechanism of stimulating the median nerve for nausea treatment.

Claims 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shin in view of Ziv and Shan et al. (U.S. Publication 2007/0293777 hereinafter Shan).
Regarding claim 17, Shin discloses a method of treating nausea ([0050]: treat nausea due to motion sickness or morning sickness by transmitting low frequency to median nerve of the method comprising: receiving, at one or more computing devices (Fig. 9, [0084] and [0085]: first and second terminal 200 and 300, respectively, both could be smart phones), one or more physiological parameters ([0084]-[0085]: pulsation value of the pulse biometric information; [0046]: measure biometric information of the user such as blood pressure, pulse rate, and body temperature; [0090]: continuously monitoring the health condition of the user) associated with a user of a wearable device (Fig. 1, [0044]: wearable device 100; [0046]: measuring unit 122 is provided inside the main body 110 of the wearable device 100 to measure biometric information of the user); stimulation of a nerve of the user ([0050]: low frequency transmitted to the median nerve of the wrist stimulates the median nerve).
Shin does not disclose identifying a likelihood of nausea based at least in part on the one or more physiological parameters; in response to identifying a likelihood of nausea, providing instructions to the wearable device to initiate stimulation of a nerve of the user.
However, Ziv also disclosed similar method of continuous monitoring physically parameters of a user via a wearable device (Fig. 4c, [0006]: a wearable medical device that provide continuous monitoring and stimulation in a single device; [0091]: heart parameters such as heart rate and heart rate variability are obtained) and stimulate median nerve on a wrist of the user ([0094]: applying stimulation signal at the median nerve in the left wrist) and also teaches based at least in part on the one or more physiological parameters; in response to the physiological parameter, providing instructions ([0105]: stimulating parameters may be adjusted according to data acquired by monitoring device in response to a specific physiological state; thus providing optimized stimulation parameters based on updated values of monitoring heart function parameters) to the wearable device to initiate stimulation of a nerve ([0105]: of the user.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to have modified Shin’s method to base at least in part on the one or more physiological parameters; in response to the physiological parameter, providing instructions to the wearable device to initiate stimulation of a nerve of the user, as taught by Ziv, for the benefit of providing optimized stimulation parameters based on the updated values of the heart parameters (Ziv’s [0105]).
Although Ziv silent the heart rate variability data corresponding to likelihood of nausea, Shan teaches that the heart rate variability data is used to determine the likelihood of nausea ([0003] and [0008]: method for determining whether is at risk for post-operative nausea and vomiting based on heart rate variability data). It noted that Ziv already used heart rate variability data to adjust the electrical to stimulate the median nerve ([0105] and [0123]: median nerve in the wrist).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to have modified Shin’s method to utilize the heart rate variability to determine the likelihood of nausea, as taught by Shan, as a known method of determine the likelihood of nausea in the field of the endeavor.
Regarding claim 18, Shin discloses the method of Claim 17, wherein the wearable device is configured to be worn over a user's wrist (Shin’s Fig. 1 and [0044] and [0045]: wearable device 100 positioned on the user’s wrist).
the method of Claim 17, further comprising, based on the one or more physiological parameters (Shin’s ([0081]: pulse biometric information), providing an indication ([0081]: output warning message from the main speaker of the output unit 125), via the wearable device (Fig. 11, [0081]: via the main speaker of the output unit 125 of the wearable device 100), to the user to modify the user's behavior ([0081]: the warning message of biometric information outside of safe range would change the user’s behavior).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Shin, Ziv and Shan as applied to claim 17 above, and further in view of Grey.
Regarding claim 19, Shin as modified, discloses the method of Claim 17.
Shin as modified, does not disclose wherein stimulating the nerve comprises delivering energy to the nerve via mechanically stimulating a P6 region of a wrist of the user via the wearable device.
However, Grey teaches stimulating the nerve comprises delivering energy to the nerve via mechanically stimulating (Figs. 2 and 3, Col. 4, Lns. 15-18: pressure provided by the nodule into the skin is automatically increased and decreased via the cam and motor operation) a P6 region of a wrist (Col. 3, Lns. 5-7: stimulating of the P6 on the underside of the wrist) of the user via the wearable device (Col. 3 Lns. 16-17: when placed on the wrist, the nodule will stimulate the median nerve).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to have modified Shin’s method for delivering energy to the nerve via mechanically stimulating a P6 region of a wrist of the user via the wearable 
Conclusion
The prior art of record and not relied upon is considered pertinent to applicant disclosure.
Hopper et al. (20160/346501) discloses a wearable device (Fig. 4) wirelessly connect to an external device that enable change setting for different stimuli (frequency and intensity of the stimulus) (Fig. 10b [0017]).
Bertolucci (U.S. Patent 4,981,146) discloses increasing the current pulse amplitude increase the anti-nausea effect (Col. 5, Lns. 45-46).
Gruzdiwich et al. (U.S. Patent 6,567,695) discloses under Japanese restriction of electro-acupuncture device, stimulating devices are required to automatically shut off after twenty minutes of continuous use (Col. 8, Lns. 59-61).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN M LE whose telephone number is (571)270-7293. The examiner can normally be reached 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.M.L./Examiner, Art Unit 3785     
            
/MARGARET M LUARCA/Primary Examiner, Art Unit 3785